Citation Nr: 1018032	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-37 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than July 27, 2007 
for the assignment of a 100 percent disability rating for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the RO 
in Louisville, Kentucky, which in pertinent part awarded a 
higher rating of 100 percent for PTSD, effective July 27, 
2007.

In February 2009, a personal hearing was held at the RO 
before a Decision Review Officer (DRO).  A videoconference 
hearing was subsequently held in January 2009 before the 
undersigned Veterans Law Judge.  Transcripts of these 
proceedings have been associated with the claims file.  

Subsequent to the issuance of the September 2009 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran has waived RO consideration of that evidence in a 
January 2010 submission.  The Board may consider the appeal.  
38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  A March 2006 RO rating decision awarded a higher rating 
of 50 percent for PTSD; the Veteran filed a timely notice of 
disagreement.  

2.  A May 2007 statement of the case (SOC) further increased 
the rating for PTSD to 70 percent; a simultaneously issued 
May 2007 rating decision implemented this rating increase.

3.  The Veteran did not file a timely Substantive Appeal with 
respect to the March 2006 rating decision, following issuance 
of the May 2007 SOC.

4.  The Veteran filed a claim for a TDIU, which was received 
on July 27, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 27, 2007 
for the assignment of a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim for 
a TDIU based on his service-connected PTSD with panic 
attacks, a letter dated in February 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letter advised the 
Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and told that 
it was ultimately his responsibility to support the claim 
with appropriate evidence.  In addition, the letter provided 
the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

In the present case, a higher rating of 100 percent schedular 
rating for PTSD was granted, and an effective date assigned, 
in a March 2008 decision of the RO.  As the TDIU claim was 
rendered moot by this decision, the February 2008 VCAA letter 
has served its purpose and VA's duty to notify under § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The RO provided the 
Veteran an appropriate VA examination in February 2008 to 
evaluate the severity of his PTSD.  

The Board further notes that, in this case, the effective 
date in question was assigned based on the date of filing of 
claim.  The adjudication of this claim is therefore 
contingent on evidence already in the claims folder.  
Specifically, the resolution of this claim depends upon when 
certain document(s) were either received by VA and/or 
promulgated to the Veteran.  See generally 38 C.F.R. 
§§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2009).  
Consequently, there is no additional development that can be 
conducted, examination performed, nor any other records which 
can be obtained, which would substantiate the Veteran's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than July 27, 2007 for the assignment of a 100 
percent evaluation for PTSD.  Specifically, he requests an 
effective date of November 23, 2004, the effective date of 
his initial grant of service connection.  For the reasons 
that follow, the Board concludes that an earlier effective 
date is not warranted.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2009); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2009).

a. Prior Determinations

Where there has been a prior final determination, the award 
of VA benefits may not be effective earlier than the date the 
VA received the particular application for which the benefits 
were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  The history of the Veteran's claims file reflects 
multiple prior final determinations dealing with PTSD.

The record reflects that the Veteran filed his original claim 
of service connection for PTSD in November 2004.  An August 
2005 rating decision granted the claim, assigning a 30 
percent initial rating effective November 23, 2004, the date 
of filing of claim.  The Veteran filed a timely notice of 
disagreement that same month.  In October 2005, the Veteran 
submitted a statement asking the RO to disregard the 
previously filed notice of disagreement and to "reconsider" 
the claim based on new and material evidence instead.  In 
this regard, the October 2005 submission was construed as a 
new claim for increased rating.  In a March 2006 rating 
decision, the RO increased the rating for PTSD from 30 
percent to 50 percent.  The Veteran initiated an appeal in 
July 2006 by submitting a notice of disagreement.  The RO 
then issued an SOC in May 2007 further increasing the rating 
for PTSD to 70 percent.  A May 2007 rating decision was 
simultaneously issued to implement this rating increase.  

To prevent finality from attaching to an RO decision, the 
Veteran must have either not received notice of his appellate 
rights or filed a Notice of Disagreement within one year of 
notice of the decision.  See In the Matter of the Fee 
Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated on 
other grounds, 149 F.3d 1360 (Fed. Cir. 1998) (discussing 
VA's obligation to provide notice to the claimant of 
appellate rights); see also 38 C.F.R. § 20.200 (2009).  

The RO mailed notice of the March 2006 decision to the 
Veteran's then-address of record, enclosing a Form 4107.  
This Form is the standard Notice of Procedural and Appellate 
Rights provided to inform claimants of the possibility of 
appealing adverse VA determinations.  Although the form 
detailing the Veteran's appellate rights in this instance is 
not of record, the form was listed as an enclosure on the 
March 2006 cover letter sent to the Veteran.  The Court has 
held that there is a presumption of regularity that the 
Secretary properly discharged official duties by mailing a 
copy of a VA decision to the last known address of the 
Veteran and the Veteran's representative, if any, on the date 
that the decision is issued.  See Woods v. Gober, 14 Vet. 
App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).  The Veteran may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The March 2006 
cover letter to the Veteran used the current address of 
record and was not returned as undeliverable.  The Board 
finds that the Veteran is shown to have been properly 
notified of his appellate rights.  

To prevent the March 2006 rating decision from becoming 
final, the Veteran must have not only filed a Notice of 
Disagreement within one year of the date of notice of the 
rating decision, March 27, 2006, but subsequently also have 
filed a Substantive Appeal within one year of the rating 
decision or 60 days of the SOC, whichever is later.  
38 C.F.R. §§ 20.200, 20.302(b)(1), 20.1103.  A Substantive 
Appeal consists of a properly complete VA Form 9, "Appeal to 
Board of Veterans' Appeals," or correspondence otherwise 
containing the necessary information.  38 C.F.R. § 20.202.  
The Board is required to construe a Veteran's arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed."  Id; see also Robinson v. 
Mansfield, 21 Vet. App. 545, 552 (2008).  Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  

The Veteran filed a Notice of Disagreement with respect to 
the March 2006 rating decision in July 2006.  He was provided 
the SOC along with an accompanying cover letter, both dated 
May 31, 2007.  A VA Form is presumed to have also been sent 
to the Veteran, as this form was listed as an enclosure on 
the cover letter.  See Wood, supra.  On July 27, 2007, the RO 
received from the Veteran a Form 21-8940, Veteran's 
Application for Increased Compensation Based on Individual 
Unemployability.  Although received within 60 days of the 
SOC, this submission, even when read liberally, did not 
allege any specific error of fact or law in the March 2006 
rating decision.  38 C.F.R. § 20.202; see also Ortiz v. 
Shinseki, 23 Vet. App. 353 (2010) (concluding that a 
veteran's correspondence was insufficient to constitute a 
Substantive Appeal where nothing in the correspondence 
referenced any identifiable error for the Board to address or 
disputed any findings of fact made by the RO decision).  As 
such, the July 2007 claim was not a Substantive Appeal of 
that rating decision.  In addition, it is noted that the 
Veteran later submitted statements dated April 8, 2008 and 
April 25, 2008 expressing his disagreement with the March 
2008 and May 2007 rating decisions, respectively.  These 
statements, likewise, did not allege any error of fact or law 
in the March 2006 rating decision.  See Ortiz, supra.  In 
addition, these statements were received more than a year 
after the March 2006 rating decision and more than 60 days 
after the May 2007 SOC.  Thus, irrespective of whether these 
statements alleged any error of fact or law in the March 2006 
rating decision, the Veteran nonetheless did not timely 
perfect his appeal of that decision, and the decision became 
final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.302(b)(1), 20.1103 (2009); Percy v. Shinseki, 23 Vet. 
App. 37, 46 (2009) (indicating that the Board may decline to 
exercise jurisdiction over an appeal for failure to file a 
timely Substantive Appeal).  

Notwithstanding the foregoing, the Veteran asserts that 
because the RO issued a new rating decision alongside the May 
2007 SOC implementing a further rating increase of 70 percent 
for PTSD, he then had one year thereafter to initiate an 
appeal of that May 2007 rating decision.  The Board 
disagrees.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
Court held that once a claim is in "appellate status" by 
virtue of a previously filed notice of disagreement, the 
claimant may not file an additional notice of disagreement 
which could confer jurisdiction on the Court as to that 
claim.  The Court also held that on a claim for an original 
or increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
Thus, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Here, the Veteran's claim for an increased rating for PTSD, 
filed in October 2005 and adjudicated in the March 2006 
rating decision, was already in appellate status at the time 
the RO issued the May 2007 rating decision.  The May 2007 
decision, which awarded a higher rating, did not abrogate the 
Veteran's appeal of the March 2006 RO determination.  The 
Veteran, therefore, did not have one year following the 
issuance of the May 2007 rating decision to file a notice of 
disagreement as to the already-pending issue of increased 
rating for PTSD.  Rather, as advised in the cover letter for 
the May 2007 SOC, the Veteran had 60 days from the date of 
that letter to file a formal appeal.  The Veteran, however, 
did not file a timely Substantive Appeal.  Accordingly, given 
that the March 2006 rating decision is final because the 
Veteran failed to perfect his appeal as to that 
determination, it follows that the subsequent May 2007 rating 
decision implementing a further rating increase is also 
final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b)(1), 
20.1103; Percy, supra.

The Board is mindful that the cover letter for the May 2007 
rating decision incorrectly informed the Veteran that he had 
one year from the date of that letter to appeal the rating 
decision.  However, assuming, arguendo, even if the Veteran 
had been given one year to initiate an appeal of the May 2007 
decision and had responded with a timely appeal, the criteria 
for an earlier effective date nonetheless would not have been 
met.  As discussed below, the evidence does not support a 
rating in excess of 70 percent for PTSD within the one-year 
period prior to July 27, 2007, the date of filing of claim.  
Likewise, there is no evidence to support the assignment of a 
higher rating at any time prior to July 28, 2006.  The Board 
finds the Veteran's psychiatric symptoms for that time 
period, as reflected in the January 2004 statement from the 
Vet Center, May 2005 statement from P.L. Diamond , PhD, June 
2005 VA examination report, and VA treatment records dated 
through July 2006, to be representative of an overall level 
of occupational and social impairment that is appropriately 
represented by a 70 percent disability rating.  In this 
regard, the Board finds that to the extent the Veteran may be 
regarded as having properly appealed the May 2007 rating 
decision, this would not have resulted in an outcome more 
favorable than the one he otherwise received.  

The Board notes that there are two statutory exceptions to 
the rule of finality.  First, pursuant to 38 U.S.C. § 5108, 
the Secretary must reopen a claim if new and material 
evidence regarding the claim is presented or secured.  
Second, a decision is subject to revision on the grounds of 
clear and unmistakable error.  38 U.S.C. §§ 5109A (decision 
by the Secretary) & 7111 (decision by the Board).  These are 
the only statutory exceptions to the finality of VA 
decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Board notes that while the Veteran has disagreed with the 
effective dates and the earlier rating assigned for PTSD, he 
has not filed a motion for revision on the basis of clear and 
unmistakable error (CUE) with regard to the August 2005, 
March 2006 or May 2007 rating decisions.  A motion for 
benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period.  In order 
for a claimant to successfully establish a valid motion of 
CUE in a final rating decision, the claimant must articulate 
with some degree of specificity what the alleged error is, 
and, unless the alleged error is the kind of error that, if 
true, would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  As no CUE has been alleged in the 
unappealed August 2005, March 2006 and May 2007 rating 
decisions, these decisions are final and the date of claim 
for a grant of a higher rating necessarily must be after the 
date of the last such decision, May 31, 2007.  See 38 C.F.R. 
§§ 3.105, 3.400 (2009).

b. Receipt of Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  Any communication 
or action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2009).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims-formal and 
informal-for increased benefits and is requested to identify 
and act on informal claims for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

In this case, the Veteran filed a claim for a TDIU on July 
27, 2007.  The Board observes that a claim for TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420-21 (1999).  At the time of filing, the 
Veteran's PTSD was evaluated as 70 percent disabling.  In 
March 2007, the RO issued a rating decision awarding a higher 
rating of 100 percent for PTSD, effective July 27, 2007, the 
date of filing of the TDIU claim.  

An effective date may be awarded up to one year prior to the 
receipt of a claim for an increased rating.  38 U.S.C.A. 
§38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The 
Board must therefore determine the earliest date within this 
one-year period as of which it was ascertainable that an 
increase in the Veteran's PTSD had occurred.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD with depression is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2009).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

And a 100 percent disability rating requires:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  

The medical evidence of record from July 28, 2006 to July 27, 
2007 consists of VA general psychiatric notes, which reflect 
treatment using various different medications.  In August 
2006, the Veteran reported having poor sleep with nightmares 
and intrusive and painful thoughts related to war news.  In 
September 2006, it was noted that the Veteran had been having 
more nightmares lately and that he was not sleeping well.  In 
February 2007, the Veteran was noted as having persistent 
panic episodes, which had increased after switching 
medications.  In June 2007, it was noted that the Veteran was 
having worse panic anxiety due to stresses at work.  The 
psychiatrist described the PTSD as being in the moderately 
severe range with at least weekly REM sleep disorder 
nightmares.  A GAF summary report shows that the Veteran was 
assigned GAF scores of 55 in February 2007 and April 2007.  

Based on foregoing evidence, the criteria for a rating in 
excess of 70 percent are not met at anytime within the one-
year period prior to the filing of the Veteran's TDIU claim.  
The evidence does not suggest total occupational and social 
impairment, so as to warrant a higher rating of 100 percent 
under Diagnostic Code 9411.  Rather, the Veteran's PTSD is 
shown to be characterized by moderate symptoms.  Considering 
the totality of the evidence, the evidence indicates an 
overall level of occupational and social impairment that is 
appropriately represented by the current 70 percent 
disability rating for the period from July 28, 2006 to July 
27, 2007.  As an ascertainable increase in the Veteran's PTSD 
is not shown within the one-year period prior to the date of 
receipt of claim, an effective date earlier than July 27, 
2007 is not warranted.  See 38 U.S.C.A. §38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

An effective date earlier than July 27, 2007 for the 
assignment of a 100 percent disability rating for PTSD is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


